739 N.W.2d 335 (2007)
Peter E. SHEFMAN, Individually, and as Assignee of Terrace Land Development Corporation, Plaintiff-Appellant,
v.
LAW OFFICE OF ERNST ASSOCIATES, PLC, Kevin Ernst, and Heather Bendure, Defendants-Appellees.
Docket No. 134219. COA No. 269757.
Supreme Court of Michigan.
October 12, 2007.
On order of the Chief Justice, it appearing that the parties have stipulated to the dismissal of this action in the trial court, the application for leave to appeal is rendered moot and it is DISMISSED with prejudice and without costs.